Title: To George Washington from Bartholomew von Heer, 10 April 1792
From: Heer, Bartholomew von
To: Washington, George



Philadelphia April 10th 1792.

The Memorial of Bartholomew Van Heer, formerly Captain of an independent Corps of Light Dragoons
Most respectfully sheweth
That Your Memorialist, about a Year ago, took the Liberty, to apply to Your Excellency for a Captain’s Commission in the light Dragoons, if any should be raised; which was not done at that time: That some time ago, when Your Memorialist understood, that some Companies of light Dragoons were to be raised, he again presented a Memorial to the Honorable the Secretary of War, in which application he hath not been, as yet, successful.

Having now been informed, that some of the Gentlemen, who have been appointed Captains of the Cavalry, now to be raised for the Service of the United States, have declined or are about to decline, he humbly begs Leave to renew his Application to Your Excellency under whose eyes he hath had the honor to command an independent Troop of light Dragoons, during the late War; and where, as he flatters himself, he has done his Duty as a brave and faithful Officer. He has no Calling, no Trade, whereby he could maintain himself having been brought up solely to the Use of Arms, and he hath met with various Misfortunes, which have reduced his Situation in Life: But he flatters himself to have it yet in his Power to be useful to his Country, if he should be so happy as to be employed in the Service thereof, and therefore humbly prayeth:
That Your Excellency will be pleased to take his Case into Consideration, and, in Case the before mentioned Vacancies should take Place, to appoint him to the Command of one of the Companies of Cavalry, to be raised for the Service of the United States. And Your Petitioner as in Duty bound shall ever pray &ca

Bartholomew Von Heer

